


115 S3745 IS: Youth Financial Learning Act
U.S. Senate
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
115th CONGRESS2d Session
S. 3745
IN THE SENATE OF THE UNITED STATES

December 12, 2018
Mr. Jones (for himself, Mrs. Gillibrand, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To improve the financial literacy of secondary school students.
 
 
1.Short titleThis Act may be cited as the Youth Financial Learning Act.  2.Statewide incentive grants for financial literacy education (a)DefinitionsIn this Act, the terms community-based organization, local educational agency, professional development, secondary school, Secretary, State educational agency, and well-rounded education have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(b)Grants authorized 
(1)In generalFrom amounts appropriated under subsection (f), the Secretary shall award grants, on a competitive basis, to State educational agencies to enable those State educational agencies to integrate financial literacy education into public secondary schools by carrying out the activities described in paragraph (4).  (2)DurationA grant awarded under this section shall be for a period of not more than 4 years. 
(3)ApplicationEach State educational agency desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require, including— (A)a description of how the State educational agency will award subgrants to local educational agencies; 
(B)a description of how the State educational agency will ensure sustainability of the grant activities after the grant program;  (C)an assertion that teachers, principals, parents, and students have been consulted in the process of developing the application; and 
(D)a description of how the State educational agency will ensure geographic diversity so that grant activities benefit students in urban, rural, and suburban locations.  (4)Uses of State funds (A)State activitiesEach State educational agency receiving grant funds under this section shall not use more than 10 percent of such grant funds— 
(i)for technical assistance;  (ii)for curriculum development; 
(iii)to provide guidance to local educational agencies; or  (iv)to conduct an evaluation of the impact of financial literacy or personal finance education on students’ understanding of financial literacy concepts. 
(B)Subgrants 
(i)In generalEach State educational agency receiving grant funds under this section shall use the remainder of such grant funds to award subgrants to local educational agencies in the State.  (ii)PriorityIn awarding such subgrants, a State educational agency shall give priority to local educational agencies that— 
(I)serve high numbers, or a high percentage of, elementary schools and secondary schools implementing plans under paragraphs (1) and (2) of section 1111(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(d));  (II)demonstrate the greatest need for such funds, as determined by the State educational agency; and 
(III)demonstrate the strongest commitment to using funds under this section to enable the lowest-performing schools to improve students' financial literacy and student outcomes.  (c)Uses of subgrant fundsEach local educational agency receiving a subgrant under this section shall use the subgrant funds— 
(1)to implement, expand, or sustain, in one or more secondary schools, school-based financial literacy activities and curriculum that is a substantial portion of any class, in order to enhance student understanding of and experimental learning with consumer, economic, entrepreneurship, and personal finance concepts, including personal credit, student loans, and financial aid;  (2)to promote partnerships between the local educational agency and community-based organizations that provide innovative, evidence-based financial literacy activities to secondary school students, which may include after school activities; and 
(3)to promote professional development programs to embed financial literacy or personal finance or entrepreneurship education into a well-rounded education in secondary schools.  (d)Matching fundsA State educational agency that receives a grant under this section shall provide matching funds, from non-Federal sources, in an amount equal to 25 percent of the amount of grant funds provided to the State educational agency to carry out the activities supported by the grant. 
(e)Supplement not supplantGrant funds provided under this section shall be used to supplement, not supplant, other Federal or State funds available to carry out activities described in this section.  (f)AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2018 and each of the 4 succeeding fiscal years.

